Citation Nr: 1704761	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant, spouse, and T.V.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from July 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is as likely as not the Veteran's tinnitus is related to service.


CONCLUSION OF LAW

The criteria for service connection for  tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2016).

The Veteran's service occupation was diesel mechanic.  He asserts that noise from vehicles caused his tinnitus.    

The Veteran testified that he initially noticed ringing in his ears in service, about a year prior to discharge.  The Veteran's wife testified that the Veteran has had problems with ringing in his ears throughout their 51-year marriage.   

Acoustic trauma in service has been conceded.  He is currently diagnosed with  tinnitus.  The remaining inquiry is whether his current diagnosis is related to the acoustic trauma in service. 

A June 2012 VA examiner opined that tinnitus is not related to service, as testing during service showed normal hearing at enlistment and discharge.  However, the Board finds the statements of the Veteran regarding his tinnitus since service discharge competent and credible.  Accordingly, the Board finds that tinnitus is etiologically related to military service.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


